Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura, US Patent 4,942,524 (hereinafter Nunomura) in view of Ghose, US Patent Application Publication 2020/0159888 (hereinafter Ghose).
	Regarding claim 1, Nunomura teaches:
A processor comprising: a decoder to decode an instruction into a decoded instruction (see e.g. col. 4 lines 54-60, a control unit interprets an instruction), the instruction comprising a first field that indicates an instruction pointer to an event 
Nunomura fails to explicitly teach wherein the event handler is a user-level event handler.
Ghose teaches handling exceptions within a user space or a systems space which are functionally identical (see e.g. para. [0101-8]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Nunomura and Ghose such that the event handler is a user-level event handler. This would have provided the advantage of having multiple levels/domains to be able to limit usage for protected domains to improve the security of the system (see Ghose para. [0098-102]).
Regarding claim 2, Nunomura in view of Ghose teaches or suggests:
The processor of claim 1, wherein the instruction further comprises a second field that indicates a number of bits by which to change a stack pointer to the call stack 
Regarding claim 3, Nunomura in view of Ghose teaches or suggests:
The processor of claim 1, wherein the execution unit is to execute the decoded instruction to also change a stack pointer to the call stack storage to protect a stack red zone from being overwritten by the instruction pointer that indicates where the event occurred (see e.g. Ghose para. [0066-104], a protected region).
Regarding claim 4, Nunomura in view of Ghose teaches or suggests:
The processor of claim 1, wherein the execution unit is to execute the decoded instruction only when the processor is not in an event-notify mode (see e.g. Ghose para. [0063-6], table 1, a permitted execution mode).
Regarding claim 5, Nunomura in view of Ghose teaches or suggests:
The processor of claim 4, wherein the event-notify mode is set in an event-notify status register (see e.g. Ghose para. [0063-6], [0075], table 1, bounds registers store access mode data).
Claims 9-13 are rejected for reasons corresponding to those given above for claims 1-5.
Claims 17-21 are rejected for reasons corresponding to those given above for claims 1-5.


s 6-8, 14-16, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura in view of Ghose, further in view of Intel 334525, “Control-flow Enforcement Technology Preview” (hereinafter Intel ‘334).
Regarding claim 6, Nunomura in view of Ghose teaches or suggests:
The processor of claim 1.
Nunomura in view of Ghose fails to explicitly teach wherein the execution unit is to execute the decoded instruction to also, after the swap of the instruction pointer that indicates where the event occurred from the current instruction pointer register into the user-level event handler pointer register, push the instruction pointer that indicates where the event occurred onto shadow stack storage.
	Intel ‘334 teaches pushing an instruction pointer onto a shadow stack used during exception handling (see e.g. section 2, pg. 10-12).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Nunomura, Ghose, and Intel ‘334 such that the execution unit is to execute the decoded instruction to also, after the swap of the instruction pointer that indicates where the event occurred from the current instruction pointer register into the user-level event handler pointer register, push the instruction pointer that indicates where the event occurred onto shadow stack storage. This would have provided an advantage of being able to verify return addresses to improve the security of the system.
Regarding claim 7, Nunomura in view of Ghose and Intel ‘334 teaches or suggests:

Regarding claim 8, Nunomura in view of Ghose and Intel ‘334 teaches or suggests:
The processor of claim 6, wherein, on completion of execution of the user-level event handler, the processor is to pull a first instruction pointer from the call stack storage and a second instruction pointer from the shadow stack storage, and execute starting from the first instruction pointer only when the first instruction pointer and the second instruction pointer match (see e.g. Intel ‘334 section 1-2, pg. 7-12).
 	Claims 14-16 are rejected for reasons corresponding to those given above for claims 6-8.
Claims 22-24 are rejected for reasons corresponding to those given above for claims 6-8.




Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive.
Applicant argues a lack of teaching of “the instruction comprising a first field that indicates an instruction pointer to an event handler” 

Examiner respectfully disagrees. Nunomura teaches a software trap setting instruction that indicates an address/pointer of a software trap processing program (see e.g. col. 4 line 61 – col. 5 line 26). An instruction is entirely made up of fields. In order for an instruction to perform its function of indicating/setting a pointer of a software trap processing program, there must be a field to cause (either directly or indirectly) the function to occur. If Applicant intends to limit the claimed field to a specific location or width within an instruction, such a limitation would need to be claimed.
Applicant argues a lack of teaching of “a current instruction pointer register” and “a user-level event handler pointer register”

Examiner respectfully disagrees. A program counter is also known as an instruction pointer register and is a register that stores the address of (points to) a current instruction for program execution. Nunomura describes such a program counter register along with a register storing the top address of (pointer to) a specific software trap processing program (see e.g. col. 4 lines 43-60, fig. 3, 4).
Applicant argues a lack of discussion of “an execution unit to execute the decoded instruction to, after a swap of an instruction pointer that indicates where an event occurred from a current instruction pointer register into a user-level event handler pointer register, push the instruction pointer that indicates where the event occurred onto call stack storage, and change a current instruction pointer in the current instruction pointer register to the instruction pointer to the user-level event handler”

Examiner respectfully disagrees. Nunomura teaches an execution unit to execute the decoded instruction to, after a swap of an instruction pointer that indicates where an 
Nunomura fails to explicitly teach wherein the event handler is a user-level event handler.
Ghose teaches handling exceptions within a user space or a systems space which are functionally identical (see e.g. para. [0101-8]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Nunomura and Ghose such that the event handler is a user-level event handler. This would have provided the advantage of having multiple levels/domains to be able to limit usage for protected domains to improve the security of the system (see Ghose para. [0098-102]).
	In response to Applicant’s arguments regarding official notice, Examiner asserts that official notice was not taken regarding an instruction having at least one field. An instruction must have at least one field in order to be read and processed. Further, official notice was not taken regarding the teaching relied upon in Ghose.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183